While I concur in the conclusion reached, I do not desire to be understood as agreeing to an inference which may be drawn from the language employed in the foregoing opinion. We did not hold, in Sonson v. Arbogast, 60 Idaho 582, 94 P.2d 672, that contracting streptococcus pneumonia is not, in any case, an accidental injury. On the other hand, we pointed out that in some cases such injury had been held to be accidental, and in others not accidental, depending on the circumstances surrounding the contracting of the disease. I do not desire to be understood as holding that either pneumonia or typhoid fever cannot be contracted as a result of accident.
The evidence shows Hoffman's duties, as an employee of the water company, brought him in contact with the water in the ditch under circumstances which, had it been shown to contain typhoid fever germs, would have justified a finding that his employment was the cause of his contracting the disease. The weakness of appellants' case consists in a total failure to show the presence of typhoid fever germs in the water.
I am not in accord with the theory that it is necessary, in order to recover workmen's compensation, for the injured employee to have been "conscious of mishap, hazard, fortuitous occurrence or misadventure from, or by reason of which, he sustained an injury." *Page 232